ON REHEARING.
In the former opinion we stated:
"Reliction has rendered several thousand acres of the bed of Lake St. Clair suitable for cottages and summer homes."
We did not employ the term reliction in the restricted sense of land uncovered by a recession of water, but in the broader sense of former lake bed unfitted by recession of water and accretion for purposes of navigation, hunting and fishing, and thereby rendered suitable for human occupation. We supposed this was made clear in the course of the opinion, but evidently we have been misunderstood by counsel for defendants.
Beds of the Great Lakes, involving no riparian or littoral rights, unfitted for navigation, hunting or fishing by permanent recession of waters, reliction, accretion or alluvion, and useful for residence purposes with or without shoring or dredging, may be leased by the State in its proprietary capacity under legislative authorization.
We adhere to the conclusion heretofore announced. *Page 38 
SHARPE, C.J., and BIRD, STEERE, and CLARK, JJ., concurred with WIEST, J.